SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) June 18, 2007 (formerly Mediquip Holdings, Inc.) (Exact name of registrant as specified in its charter) Nevada (formerly Delaware) (State or other jurisdiction of incorporation or organization) 75-2263732 (IRS Employer Identification Number) 15473 East Freeway Channelview, Texas77530 (Address of principal executive offices) Ronald E. Smith, President Deep Down, Inc. 15473 East Freeway Channelview, Texas77530 (Name and address of agent for service) (281) 862-2201 (Telephone number, including area code of agent for service) Section 2 – Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets Deep Down, Inc. (OTCBB: DPDW) today announced audited financial results for ElectroWave USA, Inc., a Texas corporation, an electronic monitoring and control systems development company operating in the energy, military, and commercial business sectors, for the years ended December 31, 2005 and 2006.On April 2, 2007, Deep Down announced that it acquired substantially all of the assets of ElectroWave USA, Inc., a Texas corporation.Deep Down formed a wholly-owned subsidiary, ElectroWave USA, Inc., a Nevada Corporation, to complete the acquisition. For the period ended December 31, 2005 and 2006, ElectroWave USA, Inc. a Texas corporation had revenues of $2,816,183 and $3,284,504, respectively.For the year ended December 31, 2006 income from operations increased $263,857 from $685 for the year ended December 31, 2005 to $264,542 for the year ended December 31, 2006.Net income increased $239,220 from a loss of $88,521 for the year ended December 31, 2005 to positive earnings of $150,699 for the year ended December 31, 2006. ElectroWave offers products and services in the electronic monitoring and control system markets for the energy, military, and commercial industries. ElectroWave designs, manufactures, installs, and commissions integrated PLC and SCADA based instrumentation and control systems, including ballast control and monitoring, drilling instrumentation, vessel management systems, marine advisory systems, machinery plant control and monitoring systems, and closed circuit television systems.ElectroWave’s customers include Transocean Offshore, Diamond Offshore, Marinette Marine Corporation, VT Halter, Atlantic Marine, New York City Department of Transportation, and others. ElectroWave’s equipment is installed on some of the latest generation United States Coast Guard and United States Navy vessels.Current systems are in operation in the following areas: United States Gulf of Mexico, the North Sea, Baku, Vietnam, Singapore, Nigeria, Equatorial Guinea, Cameroon, Angola, India, Egypt, the United Kingdom, Russia, Brazil, Australia, Indonesia, and the Middle East. Item 9.01. Financial Statements and Exhibits Exhibit AFinancial Statements of Electrowave USA, Inc. Exhibit BPress Release dated June 18, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEEP DOWN, INC. By: /s/ Ronald Smith Ronald Smith, President Date: June 18, 2007 EXHIBIT A FINANCIAL STATEMENTS OF ELECTROWAVE USA, INC. TABLE OF CONTENTS INDEPENDENT AUDITOR’S REPORT1 BALANCE SHEETS2 STATEMENTS OF OPERATIONS3 STATEMENTS OF CASH FLOWS4 STATEMENT OF STOCKHOLDERS' EQUITY5 NOTES TO THE FINANCIAL STATEMENTS6-10 INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Stockholders of ELECTROWAVE (USA), INC. We have audited the accompanying balance sheets of ELECTROWAVE (USA), INC. (a Texas corporation) as of December 31, 2006 and 2005, and the related statements of income, retained earnings, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ELECTROWAVE (USA), INC. as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. James B. McElravy, CPA, P.C. Houston, Texas June 8, 2007 ELECTROWAVE (USA), INC. BALANCE SHEETS For the years ended December 31, 2006 and 2005 2006 2005 ASSETS Current assets: Cash and cash equivalents $49,919 $52,255 Accounts receivable 449,089 627,455 Employee receivables 16,230 7,545 Total current assets 515,239 687,255 Fixed assets, net of accumulated depreciation 26,180 29,888 Capitalized development costs, net of amortization 270,097 270,097 Intangible costs, net of amortization - - Total assets $811,517 $ 987,241 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $388,070 $ 692,451 Credit card payables 2,517 18,641 Accrued payroll liabilities 70,934 Revolving line of credit 361,968 - Installment loan 16,609 - Essex-Keller loan 224,189 - Total current liabilities 993,353 782,026 Long term debt - 526,912 Loans from shareholders - 10,838 Total liabilities 993,353 1,319,775 Shareholders' Equity Common stock, $.001 par value, 1,000,000 shares authorized, 1,000 issued and outstanding 1,000 1,000 Additional paid in capital 189,147 189,147 Retained earnings (371,983) (522,682) Total shareholders' equity (deficit) (181,836) (332,535) Total liabilities and shareholders' deficit $811,517 $ 987,241 See accompanying notes to financial statements ELECTROWAVE (USA), INC. STATEMENTS OF OPERATIONS For the years ended December 31, 2006 and 2005 2006 2005 Revenue: Sales $3,284,504 $2,816,183 Total revenue 3,284,504 2,816,183 Cost of sales and services 1,922,493 1,454,226 Gross margin 1,362,011 1,361,958 General and administrative expenses 1,097,469 1,361,273 Net income (loss) from operations 264,542 685 Other income (expenses) Interest expense (113,843) (97,045) Other income 7,839 Total other income (expenses) (113,843) (89,206) Net income (loss) $150,699 $(88,521) Weighted average shares outstanding 1,000 1,000 Basic and diluted earnings per share $150.70 $(88.52) See accompanying notes to financial statements ELECTROWAVE (USA), INC. STATEMENTS OF CASH FLOWS For the years ending December 31, 2006 and 2005 2006 2005 Cash flows from operating activities: Net income (loss) $150,698 $(88,523) Adjustments to reconcile net loss with net cash used in operating activities: Depreciation and amortization 13,565 18,502 Changes in operating assets and liabilities Accounts receivable 178,365 (41,848) Other operating assets (2,747) (2,636) Accounts payable and accrued liabilities (397,377) 100,366 Net cash used in operating activities: (57,495) (14,139) Cash flows from investing activities: Capital expenditures (9,857) (273,607) Research and development costs - 193,271 Net cash used in investing activities (9,857) (80,336) Cash flows from financing activities: Proceeds from issuance of notes payable and other advances 75,854 52,514 Payments on notes payable and other advances - (7,145) Proceeds (repayment) of shareholder loans (10,838) 10,838 Net cash provided by financing activities 65,016 56,208 Net increase (decrease) in cash and cash equivalents (2,336) (38,267) Cash and cash equivalents at beginning of period 52,255 90,521 Cash and cash equivalents at end of period $49,919 $ 52,255 Non-cash investing and financing activity: Reclassification of long-term debt to current $602,766 $- See accompanying notes to financial statements ELECTROWAVE (USA), INC. STATEMENT OF STOCKHOLDERS' EQUITY For the year ended December 31, 2006 Common Stock Additional Paid in Capital Accumulated Deficit Total Shares Amount Balance as of December 31, 2005 1,000 $ 1,000 $189,147 $(522,682) $(332,535) Net income - - - 150,699 150,699 Balance at December 31, 2006 1,000 $ 1,000 $189,147 $(371,983) $(181,836) ELECTROWAVE (USA), INC. NOTES TO THE FINANCIAL STATEMENTS For the years ended December 31, 2006 and 2005 Note 1: Description of Business Electrowave (USA), Inc, (“the Company”) a Texas corporation, offers products and services in the fields of electronic monitoring and control systems for the energy, military, and commercial business sectors. ElectroWave designs, manufactures, installs, and commissions integrated PLC and SCADA based instrumentation and control systems, including ballast control and monitoring, drilling instrumentation, vessel management systems, marine advisory systems, machinery plant control and monitoring systems, and closed circuit television systems. ElectroWave's customers include Transocean Offshore, Diamond Offshore, Marinette Marine Corporation, VT Halter, Atlantic Marine, New York City Department of Transportation, and others. ElectroWave's equipment is installed on some of the latest generation United States Coast Guard and United States Navy vessels. Current systems are in operation in the following areas: United States Gulf of Mexico, the North Sea, Baku, Vietnam, Singapore, Nigeria, Equatorial Guinea, Cameroon, Angola, India, Egypt, the United Kingdom, Russia, Brazil, Australia, Indonesia, and the Middle East.
